Citation Nr: 0124647	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously classified as a personality disorder, 
schizophrenia, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

REMAND

The veteran had active duty from August 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held before the RO in April 2000.  A transcript 
of the hearing testimony has been associated with the claims 
file.

By a rating decision dated in April 1981, the RO denied 
service connection for a personality disorder.  In 1996, the 
Federal Circuit held that "a claim based on the diagnosis of 
a new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim, . . . when the new disorder had not been diagnosed and 
considered at the time of the prior Notice of Disagreement."  
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Here, 
the evidence of record at the time of the 1981 RO denial of 
service connection for a nervous condition reflected that the 
veteran had been diagnosed as having a personality disorder.  
The current record reflects diagnoses of schizophrenia and a 
bipolar disorder.  Hence, the current appeal does not involve 
a claim to reopen as to the nervous-condition claim.

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The evidence of record reflects a tentative medical diagnosis 
of schizophrenia from Buffalo State Hospital that pre-existed 
military service.  During military service, the veteran was 
again admitted to Buffalo State Hospital in November 1968, 
where he was diagnosed with schizophrenia, simple type.  A 
clinical abstract, also dated in November 1968, from Valley 
Forge General Hospital indicated a diagnosis of personality 
disorder.

Following his period of active military service, evidence of 
record indicates that the veteran was also diagnosed with a 
bipolar disorder by A. Diji, M.D.  A diagnosis of manic 
depressive illness was also reflected in a July 1981 report 
from Edward J. Myers Memorial Hospital.  Additionally, a 
diagnosis of depression was reflected in outpatient treatment 
reports from the Jacksonville VAMC in 1999 and 2000. 

The veteran now contends that a pre-existing mental disorder 
was aggravated in service.  It is unclear to the Board 
whether or not the veteran's documented psychiatric treatment 
in service reflected manifestations of schizophrenia or of 
any other mental disorder, as opposed to a personality 
disorder.

Whether the veteran had a pre-existing, non-congenital 
mental disorder which increased in severity during service, 
beyond the degree expected of natural progress, is a 
medical question.  It is noted that the Board may not rely 
on its own unsubstantiated judgment as to whether a 
disability was incurred in or aggravated by service, but 
must support its medical conclusions with independent 
medical evidence in the record.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).  

The Board concludes that an examination is required to 
clarify any current diagnoses of mental disorders, and 
whether any such disorder was aggravated by or otherwise 
related to service.  If an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

In view of the above, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the appellant 
to identify all medical providers who 
have treated him for a mental disorder, 
not already associated with the claims 
file.  After securing any necessary 
release, the RO should obtain medical 
records from all sources identified by 
the veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the current nature, severity, 
etiology, and the date of onset of all 
psychiatric disorders which the veteran 
has manifested.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
respond to the following:

? Based on whole history and current 
examination, provide a diagnosis or 
diagnoses for all psychiatric pathology 
for the veteran and the date of onset 
for each condition diagnosed.

? Is it at least as likely as not that 
any current psychiatric disorder began 
during the veteran's military service 
or is due to such service?

? Is it as least as likely as not that 
any acquired psychiatric disorder 
which pre-existed the veteran's 
entrance into military service 
increased in severity during such 
service, and if so, was such increase 
in pathology beyond the natural 
progress of the condition?

4.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all evidence and information 
added to the record since the last 
supplemental statement of the case.  In 
the event the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





